U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-31193 EASTERN ENVIRONMENT SOLUTIONS, CORP. (Name of Registrant in its Charter) Nevada 16-1583162 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) Harbin Dongdazhi Street 165, Harbin, P.R. China 150001 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-451-5394-8666 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: August 16, 2010 Common Voting Stock: 14,970,186 EASTERN ENVIRONMENT SOLUTIONS, CORP. QUARTERLY REPORT ON FORM 10Q TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements: Condensed Consolidated Balance Sheet – June 30, 2010 (unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Income and Comprehensive Income – for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows – for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures about Market Risk 24 Item 4T Controls and Procedures 24 Part II Other Information Item 1. Legal Proceedings 25 Items 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Other receivables Loans to related parties Total Current Assets Property and equipment, net of accumulated depreciation of $1,450,323 and $1,312,131, respectively Other assets: Advance to suppliers Total Other Asset Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank loan payable - current portion $ $ Accounts payable Taxes payable Accrued expenses and other payables Total Current Liabilities Long-term liabilities: Bank loan payable - net of current portion Total Liabilities Commitments and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 100,000,000 shares authorized; 14,970,186 shares issued and outstanding as of June 30, 2010 and December 31, 2009 Additional paid-in-capital Accumulated other comprehensive income Statutory reserves Retained earnings - Unappropriated Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) SIX MONTHS ENDED JUNE 30, THREE MONTHS ENDED JUNE 30, Revenues $ Cost of Revenues Gross Profit Selling, General and Administrative Expenses Income from operations Other Income (Expense) Interest income Other expense ) ) 8 - Total other income, net Income from Operations before Income Taxes Provision for Income Taxes Net Income Other Comprehensive Income (Loss) - Foreign currency translation Income (loss) ) Comprehensive Income $ Basic & Diluted Income Per Share Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements 3 EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) ) Inventory Accounts payable 5 ) Taxes payable Accrued expenses and other payables ) Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities: Purchase of property and equipment ) - Payment of capitalized interests for construction loan ) ) Payments on loans to unrelated party - ) Collections on loans to unrelated party Payments on loans to related party ) - Net cash provided by investing activities ) Cash Flows From Financing Activities Repayment of bank loan payable ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Increase (decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents - Beginning of period Cash and Cash Equivalents - End of period $ $ Supplemental Cash Flow Information: Cash paid during the periods: Interest expense $ $ Income taxes $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements 4 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. BASIS OF PRESENTATION AND ORGANIZATION Eastern Environment Solutions, Corp. (“the Company” or “EESC”) was incorporated under the laws of the State of Nevada and formerly known as USIP.COM, Inc. (“USIP”). The Company operates its business primarily through its wholly-owned subsidiary Harbin Yifeng Eco-Environment Co., Ltd. (“Harbin Yifeng”), a corporation organized and existing under the laws of the People’s Republic of China (“PRC”). Harbin Yifeng is an environmental engineering company in the PRC that specializes in providing non-hazardous municipal solid waste processing and disposal services in the northeast regions of China. The Company’s condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”). In the opinion of management, the accompanying condensed balance sheets and related interim statements of income and cash flows include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Management estimates The preparation of financial statements in conformity with generally accepted accounting principal requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Principles of consolidation The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Harbin Yifeng and Harbin Yifeng’s wholly owned subsidiary, Harbin Yifeng Zhiye Management Co., Ltd. (“Yifeng Zhiye”). All significant inter-company transactions and balances have been eliminated in consolidation. Cash and cash equivalents For purposes of the statement of cash flow, the Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. 5 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Accounts receivables Accounts receivables are stated at net realizable value. Any allowance for doubtful accounts is established based on the management’s assessment of the recoverability of accounts and other receivables. A considerable amount of judgment is required in assessing the realization of these receivables, including the current credit worthiness of each customer and the related aging analysis. The Company’s receivables are primarily due from the municipal government of Harbin City and are considered by management to be fully collectible. Therefore, no allowance for doubtful accounts was deemed necessary for the six months ended June 30, 2010 and 2009. Inventories Inventories mainly consist of the raw materials and supplies to be used in the regular day-to-day operations. Inventories are valued at the lower of cost or market with cost determined on a first-in first-out basis. Property and equipment Property and equipment are stated at cost, net of accumulated depreciation.Maintenance and repairs are charged to expense as incurred. Depreciation and amortization are computed using the straight-line method over the estimated useful lives of 5-10 years. Advance to suppliers Advance to suppliers represents payments made and recorded in advance for the purchase of materials and equipment related to the Company’s construction in progress. We expect to utilize the advances during the next two years.In accordance with U. S. GAAP, we classify the cash flows related to advances to suppliers under investing activities when paid and will disclose as a non-cash investing activity when transferred to property and equipment.The final phase of the construction is not completed.As such, no amortization was made for the three and six months ended June 30, 2010 and 2009. Revenue recognition The Company recognizes revenue in accordance with ASC 360. ASC 360states that revenue should not be recognized until it is realized or realizable and earned. In general, the Company records revenue when persuasive evidence of an arrangement exists, services have been rendered or product delivery has occurred, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. 6 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) The Company’s revenues are primarily from its solid waste disposal operations and bottle recycling operations. For the solid waste disposal operations, the Company recognizes revenue upon the arrival of the solid waste at the landfill. For the bottle recycling operations, the Company engaged two external agents to process and resale to industry the polyethylene terephthalate (“PET”) bottles and the granules from the plastic bottles and bottle caps that the Company removes from the landfill. The Company recognizes sales upon shipment of the PET bottles and granules to industry. Income taxes The Company accountsfor income tax under the provisions of Financial Accounting Standard Board (“FASB”) Accounting Standards Codification (“ASC”) No.740 "Income Taxes", which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns.Deferred income taxes are recognized for all significant temporary differences between tax and financial statements bases of assets and liabilities.Valuation allowances are established against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. Harbin Yifeng was granted the status of wholly foreign-owned entities (“WFOE”) in the fourth quarter of 2006 upon the reverse merger with USIP with a choice of starting the tax holiday immediately or the next calendar year. Harbin Yifeng elected for this tax holiday to commence in January 2007. Its two-year tax exemption period was from January 1, 2007 to December 31, 2008 and the three-year income tax reduction period will be from January 1, 2009 to December 31, 2011. The Company does not have any long-term deferred tax assets or liabilities in China that will exist once the tax holiday expires. However, the Company has deferred tax assets that relate to its net operating loss in the U. S., which is not covered by the tax holiday. Concentrations of credit risk Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of accounts receivable and other receivables.The Company does not require collateral or other security to support these receivables.The Company conducts periodic reviews of its clients' financial condition and customer payment practices to minimize collection risk on accounts receivable. All of the Company's assets are located in The People's Republic of China. During the six months ended June 30, 2010, the Company operated in two business segments - landfill segment and plastic bottles sorting and recycling segment. The Company operated in one business segment for the three and six months ended June 30, 2009. 7 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Fair value of financial instruments The Company adopted the provisions of Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures. ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts of certain financial instruments, including cash and cash equivalents, accounts receivable, other receivables, accounts payable, accrued expenses, taxes payable and notes payable approximate fair value due to the short-term nature of these items.The Company uses Level 3 method to measure fair value of its bank loan. The carrying amount of bank loan approximates the fair value based on the Company's expected borrowing rate for debt with similar remaining maturities and comparable risk in market. The Company did not identify any other assets or liabilities that are required to be presented on the consolidated balance sheets at fair value in accordance with ASC 820. Foreign currency translation The Company’s principal country of operations is the PRC. The financial position and results of operations of the Company are determined using the local currency (“RMB”) as the functional currency. The results of operations and the statement of cash flows denominated in foreign currency are translated at the average rate of exchange during the reporting period. Assets and liabilities denominated in foreign currencies at the balance sheet date are translated at the applicable rates of exchange in effect at that date. The equity denominated in the functional currency is translated at the historical rate of exchange at the time of capital contribution. Because cash flows are translated based on the average translation rate, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Translation adjustments arising from the use of different exchange rates from period to period are included as a component of stockholders’ equity as “Accumulated Other Comprehensive Income”. 8 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) The value of RMB against US$ and other currencies may fluctuate and is affected by, among other things, changes in China's political and economic conditions, Any significant revaluation of RMB may materially affect the Company's financial condition in terms of US$ reporting. Stock-based compensation Stock-based compensation is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the requisite employee service period (generally the vesting period of the grant). For the three months ended June 30, 2010 and 2009, $90,076 and $95,688 stock based compensation expense was recorded in selling, general and administrative expenses. For the six months ended June 30, 2010 and 2009, $185,764 and $191,376 stock-based compensation expense was recorded in selling, general and administrative expenses. Earnings and diluted earnings per share Earnings per share are calculated in accordance with the ASC 260, “Earnings per share.” Basic net earnings per share are based upon the weighted average number of common shares outstanding, but excluding shares issued as compensation that have not yet vested. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised, and that all unvested shares have vested.Dilution is computed by applying the treasury stock method. Under this method, Stock-based compensation is assumed to be vested at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. The following table sets forth the computation of basic and diluted earnings per share for the periods presented: Three months ended June 30, Six months ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net income $ Shares (denominator): Weighted average common shares outstanding - basic Earnings per share - basic $ Plus: effect ofdiluted securities - unvested compensation shares Weighted average common shares outstanding - diluted Earnings per share - diluted $ 9 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3. PROPERTY AND EQUIPMENT, NET Property and equipment consist of the following: June 30, 2010 December 31, 2009 (Unaudited) Machinery and equipment $ $ Vehicles Landfills Subtotal Less: accumulated depreciation ) ) Construction in progress Total property and equipment, net $ $ Depreciation and amortization expense for the three months ended June 30, 2010 and 2009 was $ 66,130 and $61,324, respectively. Depreciation and amortization expense for the six months ended June 30, 2010 and 2009 was $128,533 and $122,590, respectively. “Landfills” represents the capitalized expenses attributable to the construction of the portion of the Harbin landfill that is currently functional.Landfill costs are amortized using a straight-line method over the contract term, commencing when the landfill is first put into use.The Company has no obligations relating to capping, closure or other post-closure obligations; accordingly no reserve for post-closure activities has been established. 10 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3. PROPERTY AND EQUIPMENT, NET (Continued) Construction in progress represents direct costs of construction or acquisition and design fees incurred for the Company’s new operating site and equipments. Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until it is completed and ready for its intended use. Commencing at that time, the capitalized expenses will be depreciated over the remaining term of the Build-Operate-Transfer (“BOT”) agreement. Interest expense in the amount of $37,290 and $ 52,147was capitalized for the three months ended June 30, 2010 and 2009 and $78,059 and $111,165 was capitalized for the six months ended June 30, 2010 and 2009. The Harbin landfill is scheduled to have a capacity of 7.8 million tons, when completed, of which 3.27 million tons will be deposited in an underground sector developed by the Company.As ofJune 30, 2010, the capacity of the Harbin landfill was 1.6 million tons, of which 1,282,991 tons of capacity had been utilized.As of December 31, 2009, the capacity of the Harbin landfill was 1.6 million tons, of which 880,000 tons of capacity had been utilized. The following table sets forth management’s estimate of the costs and timing to complete the remaining underground portion of the Landfill: Project Additional Capacity (Tons) Estimated Additional Cost to Complete Estimated Date of Completion Phase II $3.66 million October 2011 Phase III $5.57 million October 2014 When the underground portion of the Landfill is complete, with 3.27 million tons capacity, the Company will be able to utilize an above ground capacity for 4.53 million tons of waste, for a total Landfill capacity of 7.8 million tons. NOTE 4.INVENTORY Inventory consists of the following: June 30, 2010 December 31, 2009 (Unaudited) Raw material $ $ Low-value consumables Total $ $ There was no allowance for inventory as of June 30, 2010 and December 31, 2009. 11 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5. OTHER RECEIVABLES As of December 31, 2009, other receivables primarily represent a third-party loan to Harbin Jiayi Import and Export Co., Ltd. (“Jiayi”) from the Company. The loan was unsecured and bore 5.31% annual interest and was repaid in March 2010. NOTE 6. RELATED PARTY TRANSACTIONS Loans to related parties consists the following: June 30, 2010 December 31, 2009 (Unaudited) Shibin Jiang $ $ Yan Feng Total loans to related parties $ $ Ms. Yan Feng is the CEO of the Company and Mr. Shibin Jiang is the operating director of the company. Both Ms. Feng and Mr. Jiang are shareholders of the Company. The loans to shareholders are unsecured and interest free. These loans were repaid in full on August 13, 2010. NOTE 7. MAJOR CUSTOMER On September 1, 2003, the Company signed an exclusive 17-year agreement with Harbin Municipal Urban Administrative Bureau (“HMUAB”) to dispose of approximately one-third of the city’s solid waste disposal. The contract will expire on August 30, 2020. The revenue from HMUAB accounted for 100% of the gross revenues for the years ended December 31, 2009 and 2008. In January 2010, the Company signed a PET bottle processing agreement and a consignment sales agreement with Harbin Dongxin Group (“Dongxin”). In accordance with the agreements, Dongxin shall be responsible for processing, packaging and selling the PET bottles sorted from the landfill or purchased by the Company. The Company shall pay a processing fee to Dongxin in return. Dongxin sells the processed PET bottles at an agreed price. In March 2010, the Company signed a plastic bottle cap processing and consignment sales agreements with Harbin Bin County Welfare Plastic Products Co., Ltd (“HBC”). In accordance with the agreements, HBC will be responsible for processing the plastic bottle caps sorted from the landfill. The Company will pay a processing fee to HBC in return. The processed plastic granules will be sold by HBC at an agreed price. The following table presents sales from major customers with individual sales over 10% of total net revenue for the three and six months ended June 30, 2010 and 2009: 12 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 7. MAJOR CUSTOMER (Continued) Ended June 30, 2010 (Unaudited) Ended June 30, 2009 (Unaudited) Six Months Three Months Six Months Three Months Sales % of Total Sales Sales % of Total Sales Sales % of Total Sales Sales % of Total Sales HMUAB $ 34% $ 23% $ 100% $ 100% Consignment sales through Dongxin 56% 64% - 0% - 0% Consignment sales through HBC 10% 13% - 0% - 0% Total $ 100% $ 100% $ 100% $ 100% Accounts receivable related to HMUAB, Dongxin and HBC are as follows: June 30, 2010 December 31, 2009 Accounts Receivables % of Accounts Receivables Accounts Receivables % of Accounts Receivables (Unaudited) HMUAB $ 57% $ 100% Dongxin 35% - 0% HBC 7% - 0% Total $ 100% $ 100% NOTE 8. SEGMENT INFORMATION The Company identified two operating segments for the three and six months ended June 30, 2010; landfill operation and plastic bottle sorting and recycling. The landfill operating segment provides non-hazardous municipal solid waste processing and disposal services. The plasticbottle recycling segment sorts the waste plastic bottles from the landfill the company is operating, outsources the processing function to Dongxin and HBC and sells the processed PET bottles and plastic granules on consignment basis through Dongxin and HBC. All of the Company’s revenues are from customers in the PRC. The measurement of segment income is determined as earnings before income taxes. Segment incomes are reported to the Company’s chief operating decision maker (“CODM”) using the same accounting policies as those used in the preparation of these condensed consolidated financial statements. Items that are not allocated to the Company’s operating segments are comprised primarily of interest income and expenses, other income and expenses and income taxes. The segment information for the reportable segments for the three and six months ended June 30, 2010 and 2009 and the reconciliation of reportable segment net sales and net income to the consolidated total are as follows: 13 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 8. SEGMENT INFORMATION (Continued) For the Three Months Ended June 30, Landfill Plastic Bottles Recycling Consolidated Total Revenues $ $ $ Income from operations Other income Income before income taxes Provision for income taxes ) Net income $ Revenues $ $
